DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 50 and 51 are objected to because of the following informalities:  the claims are drafted to depend from the “amplifier system of claim 32”, where claim 32 is directed towards circuitry and claim 49 is directed towards an amplifier system.  Therefore, claims 50 and 51 appear to depend on claim 49.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32-39, 41-45, and 49-51 are rejected under 35 U.S.C. 103 as being unpatentable over Das et al., US 9,301,046 B1 (hereafter Das), in view of Parupalli et al., US 2017/0138990 A1 (hereafter Parupalli).
Regarding claim 32, Das teaches “Circuitry comprising: amplifier circuitry configured to receive a variable supply voltage, wherein the supply voltage varies according to an output signal of the amplifier circuitry” because Das teaches an audio IC (i.e., circuitry) with a power amplifier stage that provides a differential audio output signal for an audio transducer, and the circuitry comprises a power supply with SUPPLY, that is adjusted according to the amplifier output (see Das, column 4, lines 8-14, 39-43, and 53-65, figure 1, unit 9, and figure 2, units 9, 10, and A1).  
Next, Das teaches the circuitry comprises “monitoring circuitry configured to monitor one or more parameters of an output signal of the amplifier circuitry” because a mode control circuit receives the audio output voltage in order to control the power supply voltage (see Das, column 5, lines 4-10 and figure 2, units 10 and 12).
Last, Das teaches the circuitry comprises “processing circuitry configured to receive an indication of the voltage of the variable supply voltage and an indication of the monitored parameters from the monitoring circuitry and to apply a correction to one or more of the monitored parameters” because the common-mode feedback loop corrects the error between the desired common-mode voltage (VCM_D) and the actual common-mode voltage (VCM_A), where VCM_D is based on the power supply voltage and VCM_A is the measured average of the output voltage (see Das, column 5, lines 17-46, figure 2, units 10, 20, and 22, figure 3A, and figure 3B).  
However, Das does not appear to teach the feature where applying the correction to the monitored parameters is “to compensate for coupling between the variable supply voltage and the monitoring circuitry”.
Parupalli teaches a current sense amplifier with common mode rejection (see Parupalli, abstract, ¶ 0038, and figure 2).  Specifically, Parupalli teaches a speaker protection and/or speaker linearization feature(s) using the current sense amplifier (see Parupalli, ¶ 0061 and figure 8).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify Das with the teachings of Parupalli for the purpose of using an improved current sensing system with the amplifier system of Das to provide a speaker protection and/or linearization feature (see Das, column 1, lines 43-61 in view of Parupalli, ¶ 0061).  

Regarding claim 33, see the preceding rejection with respect to claim 32 above.  The combination makes obvious the “circuitry according to claim 32, wherein the coupling arises as a result of parasitic effects and/or as a result of component mismatches in the circuitry” (see Parupalli, ¶ 0043).
Regarding claim 34, see the preceding rejection with respect to claim 32 above.  The combination makes obvious the “circuitry according to claim 32, wherein the amplifier circuitry is operable as a Class-H or a Class-G amplifier” (see Das, column 1, lines 24-42 and column 4, lines 53-65).
claim 35, see the preceding rejection with respect to claim 32 above.  The combination makes obvious the “circuitry according to claim 32, further comprising boost converter circuitry configured to receive an input voltage and to output the supply voltage, wherein the boost circuitry is configured such that the supply voltage varies according to the output signal of the amplifier circuitry” (see Das, column 4, line 61 - column 5, line 10 and figure 2, units 10 and 12).
Regarding claim 36, see the preceding rejection with respect to claim 32 above.  The combination makes obvious the “circuitry according to claim 32, further comprising an analogue to digital converter (ADC) configured to receive an indication of the voltage of the variable supply voltage and to output a digital indication of the voltage of the variable supply voltage” because Das teaches circuitry to receive the supply voltage in order to correct the desired output common-mode voltage (see Das, column 5, lines 20-24, and 41-46 and figure 2, units 10 and 20), and Das in view of Parupalli makes obvious an ADC to output digital indication of the monitored voltages (see Parupalli, ¶ 0042 and 0046 and figure 2, units 220 and 240).
Regarding claim 37, see the preceding rejection with respect to claim 32 above.  The combination makes obvious the “circuitry according to claim 32, wherein the one or more parameters of the output signal comprises an output voltage or an output current” (see Das, column 5, lines 4-10 and Parupalli, ¶ 0049 and figure 2, units 210 and 230).
Regarding claim 38, see the preceding rejection with respect to claim 37 above.  The combination makes obvious the “circuitry according to claim 37, wherein the monitoring circuitry comprises: a first analogue to digital converter configured to receive an indication of the output voltage and to output a digital indication of the output voltage; and/or a second analogue to digital converter configured to receive an indication of the output current and to output a digital indication of the output current” where Das in view of Parupalli makes obvious ADCs to output digital indication of the 
Regarding claim 39, see the preceding rejection with respect to claim 32 above.  The combination makes obvious the “circuitry according to claim 32, wherein the circuitry is operable to: receive a stimulus signal” because Parupalli makes obvious determining a calibration value through testing the circuit, and it would be obvious to apply an input stimulus signal that simulates and/or approximates the expected operating conditions for the circuit under test (i.e., testing with various waveforms, such as sine waves, square waves, white and/or colored noise signals, such as pink noise, swept frequency signals, music signals, etc., is well-known for testing audio amplifier circuits) (see Parupalli, ¶ 0048 and figure 2, unit 270).  Therefore, the combination further makes obvious the step to “determine a value of the one or more monitored parameters of the output signal at a plurality of known values of the variable supply voltage resulting from the stimulus signal” because it is obvious to use the input stimulus signal that simulates and/or approximates the expected operating conditions for the circuit under test, where the tested circuit then assumes a plurality of monitored values based on the input stimulus.  Last, the combination makes obvious the step where “based on the determined values of the one or more monitored parameters and the plurality of known values of the supply voltage, determine an error coefficient for use in compensating for the coupling between the supply voltage and the monitoring circuitry” because Parupalli teaches that the calibration value is determined through the above test, and it is applied to the measured output voltage to determine the error, or common mode voltage, contained in the measured current output (see Parupalli, ¶ 0048-0049 and figure 2, units 210, 230, 260, 270, and 290).
Regarding claim 41, see the preceding rejection with respect to claim 41 above.  The combination makes obvious the stimulus signal through testing.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use a step signal as the stimulus signal, 
Regarding claim 42, see the preceding rejection with respect to claim 39 above.  The combination makes obvious the “circuitry according to claim 39 wherein the circuitry is further configured to compare the determined error coefficient to a predetermined expected range of error coefficients and to generate an alert the determined error coefficient falls outside of the predetermined expected range” because the combination makes obvious a speaker protection features, where it is obvious to use the output of the current sensor amplifier (i.e., the current measurement with the common mode voltage removed) to generate an alert when the common mode voltage and/or current fall outside an expected range in order to protect the speaker from damage and/or failure (see Parupalli, ¶ 0050).
Regarding claim 43, see the preceding rejection with respect to claim 32 above.  The combination makes obvious the “circuitry according to claim 32, wherein the circuitry is configured to drive a load” (see Das, column 4, lines 8-14 and 39-43, figure 1, unit 3).
Regarding claim 44, see the preceding rejection with respect to claim 43 above.  The combination makes obvious the “circuitry according to claim 43, wherein the load comprises a transducer such as an audio transducer or a haptic transducer” (see Das, column 4, lines 8-14 and 39-43, figure 1, unit 3).
Regarding claim 45, see the preceding rejection with respect to claim 32 above.  The combination makes obvious the “circuitry according to claim 32, wherein the circuitry implements audio 
Regarding claim 49, Das teaches an “amplifier system comprising: amplifier circuitry for driving an electromagnetic load” because Das teaches an audio IC with a power amplifier stage that provides a differential audio output signal for an audio transducer (see Das, column 4, lines 8-14, 39-43, figure 1, units 1, 3, and 9, and figure 2, units 9 and A1).
Next, Das teaches the system comprising “boost circuitry for boosting a supply voltage to the amplifier” because a power supply is adjusted according to audio signal levels (see Das, column 4, lines 61-65 and figure 2, unit 10).
Das teaches the system comprising “monitoring circuitry for monitoring a load signal driving the load” because a mode control circuit receives the audio output voltage in order to control the power supply voltage (see Das, column 5, lines 4-10 and figure 2, unit 12). 
Last, Das teaches the system comprising “control circuitry for… applying a correction to the monitored load signal” because Das teaches the common-mode feedback loop corrects the error between the desired common-mode voltage (VCM_D) and the actual common-mode voltage (VCM_A), where VCM_D is based on the power supply voltage and VCM_A is the measured average of the output voltage (see Das, column 5, lines 17-46, figure 2, units 10, 20, and 22, figure 3A, and figure 3B).
However, Das does not appear to teach the feature where the control circuitry is “for determining a level of coupling between the boost circuitry and the monitoring circuitry”.
Parupalli teaches a current sense amplifier with common mode rejection (see Parupalli, abstract, ¶ 0038, and figure 2).  Specifically, Parupalli teaches a speaker protection and/or speaker linearization feature(s) using the current sense amplifier (see Parupalli, ¶ 0061 and figure 8).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify Das with the teachings of Parupalli for the purpose of using an improved current sensing system with the 
Therefore, the combination makes obvious the “control circuitry for determining a level of coupling between the boost circuitry and the monitoring circuitry and applying a correction to the monitored load signal” because Das teaches control circuitry configured to correct the output common mode voltage based on the variable supply voltage and the monitored output voltages, and Das in view of Parupalli makes obvious to monitor the current flowing through the loudspeaker to provide a speaker protection and/or linearization feature, such that it is obvious to monitor the current flowing through the loudspeaker while monitoring the output voltage, because the monitored output voltage is used to reduce the common mode feed through voltage in the monitored current, where the common mode feed through voltage is caused by mismatches in the current measurement system; additionally, the monitored current and voltages are clearly coupled to the variable supply voltage (i.e., the changing supply voltage is a function of the output voltage applied to the loudspeaker) (see Das, column 4, lines 8-11, column 5, lines 4-10, 20-24, and 41-46, figure 1, units 3 and 9, figure 2, units 10, 20, and 22, figure 3A, and figure 3B, in view of Parupalli, ¶ 0038-0045, 0049, and 0061, and figure 2, units 202, 204, 210, 230, 260, 270, and 290). 
Regarding claim 50, see the preceding rejection with respect to claim 32 and 49 above.  The combination makes obvious the circuitry of claim 32, makes obvious “Integrated circuitry comprising the amplifier system according to claim 32”, and additionally makes obvious an IC comprising the amplifier system according to claim 49 (see Das, column 4, lines 8-14, figure 1, unit 9 and figure 2).
Regarding claim 51, see the preceding rejection with respect to claim 32 and 49 above.  The combination makes obvious the circuitry of claim 32, makes obvious a “device comprising the amplifier system according to claim 32, wherein the device comprises a mobile telephone, a tablet or laptop computer, a portable media player, a gaming device, a wearable device or an accessory device”, and .

Allowable Subject Matter
Claim 40 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 46-48 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record cited above with respect to the 35 USC 103 rejections does not appear to teach a method for measuring coupling in a system comprising amplifier circuitry having a variable supply voltage that varies according to an output signal of the amplifier circuitry, where the method comprises, in part, scaling a value of the variable supply voltage using the determined error coefficient to generate an indication of the coupling.
Ripley et al., US 2012/0200354 A1 (hereafter Ripley) teaches methods for calibrating an envelope tracker, where the envelope tracker is used to provide a variable supply voltage to a power amplifier (see Ripley, abstract, figures 2 and 6, and ¶ 0071 and 0093).  Ripley teaches a supply voltage adjustment module with a feedback connection to enhance tracking of the voltage supply level relative to the envelope of the input signal, such as an input RF signal (see Ripley, ¶ 0074-0075 and figure 2, unit 54).  Additionally, Ripley teaches that the power output of the power amplifier is monitored to adjust the power control level (PCL) signal sent from a power control module to the envelope tracker (see Ripley, ¶ 0095-0096 and figure 6, units 22, 32, 85-86, 88, and PCL signal).  Finally, Ripley teaches a calibration process where the variable voltage supply is made to change while the power amplifier output is measured in order to correct misalignment in the envelope tracking (see Ripley, ¶ 0099-0105 
Wilson et al., US 2007/0210771 A1 (hereafter Wilson) teaches a high efficiency variable voltage supply (see Wilson, abstract and figure 2).  In particular, Wilson teaches a high accuracy tracking supply voltage by combining a high efficiency variable supply with an active supply correction (see Wilson, ¶ 0078-0079 and figure 2, units 204, 208, and 220).  Wilson teaches the high efficiency variable supply provides coarse or inaccurate tracking of the input signal (see Wilson, ¶ 0087 and 0098, figure 2, unit 204, and figure 3, unit 302), and the active supply correction supplies the error between the idealized output supply voltage and the output of the high efficiency variable supply (see Wilson, ¶ 0101 and 0136-0138, figure 2, units 208 and 226, and figure 3, units 302 and 304).  Last, Wilson teaches a feedback mechanism to correct the output of the high efficiency variable supply (see Wilson, ¶ 0143-0145 and figure 5, units 204, 208, 212, 218, 220, 222, and 226).  Wilson does not appear to teach or reasonably suggest the feature of scaling a value of the variable supply voltage using the determined error coefficient to generate an indication of the coupling in the method of claim 46. 
As stated in the following, the combined features of claim 46 are not taught or reasonably made obvious in view of the cited prior art.  Therefore, claim 46 is allowable in view of the cited prior art.  Dependent claims 47 and 48 are allowable because they depend from allowable claim 46. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

May et al., US 2017/0040895 A1, teaches a method of monitoring an input power supply and an inductance of a boost converter to limit supply input current and manage power supply current consumption (see abstract, ¶ 0039, and figure 3); and
King et al., US 2018/0234063 A1, teaches a charge pump with current mode output power throttling (see abstract and figure 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel R Sellers whose telephone number is (571)272-7528. The examiner can normally be reached Mon - Fri 10:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/Daniel R Sellers/               Examiner, Art Unit 2653